


PROMISSORY NOTE




For value received, BIOSHAFT WATER TECHNOLOGY, INC. (the “Borrower”) promises to
pay to the order of SUSTAINABLE WATER CORP. (the “Lender”) in lawful money of
the United States of America, the aggregate amount of $54,000 (the “Principal
Amount”), plus interest at a rate of 15% per annum, calculated compounded
monthly, both before and after maturity and default, as follows:




1.

Interest shall be payable monthly in arrears on the last business day of each
month, commencing June 25, 2014 until the Principal Amount is paid in full.




2.

The Principal Amount and all accrued and unpaid interest shall be due and be
paid in full on July 25, 2015.




3.

The Principal Amount may be prepaid in whole or in part at any time without
notice, bonus or penalty, together with all interest accrued and unpaid to the
date of such prepayment.




This Promissory Note is being delivered in accordance with a Loan Agreement
between the Borrower and the Lender dated July 7, 2015.




Dated: July 23, 2014.




BIOSHAFT WATER TECHNOLOGY, INC.




By: /s/ Bashar Amin

Authorized Signatory


















